                                         Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     STATE OF CALIFORNIA EX REL. KEN                  Case Nos. 21-cv-00419-CRB
                                         ELDER,
                                   9                                                                  21-cv-00551-CRB
                                                        Plaintiff,
                                  10
                                                 v.                                       ORDER GRANTING MOTIONS TO
                                  11                                                      REMAND
                                         J.P. MORGAN CHASE BANK, N.A.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                         &
                                  14
                                         STATE OF CALIFORNIA EX REL. KEN
                                  15     ELDER,
                                  16                    Plaintiff,

                                  17             v.

                                  18     U.S. BANK N.A.,
                                  19                    Defendant.

                                  20          In two related cases, Plaintiff-Relator Kenneth Elder alleges that the Defendant banks
                                  21   illegally reported the value owing on numerous uncashed cashier’s checks purchased in California
                                  22   as subject to escheatment in Ohio. Relator alleges that these sums should instead have been
                                  23   escheated to California. Relator brought claims in state court under California’s False Claims Act
                                  24   (“FCA”), Cal. Gov. Code § 12650 et seq. Defendants removed the cases to the Northern District
                                  25   of California. Relator now moves to remand the cases to state court.
                                  26          The Court finds these motions suitable for resolution without oral argument and therefore
                                  27   vacated the hearings previously set for April 1, 2021. The Court grants the motions. As explained
                                  28   below, the Court does not have subject matter jurisdiction over these actions because Defendants
                                            Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 2 of 11




                                   1   raise federal law only as a defense to Relator’s claims. Extending federal jurisdiction over these

                                   2   claims would also disrupt the balance of federal and state judicial responsibilities intended by

                                   3   Congress.

                                   4
                                       I.      BACKGROUND
                                   5
                                               A.     Escheatment and Federal Priority Rules
                                   6
                                               States have the sovereign power to escheat abandoned property. Delaware v. New York,
                                   7
                                       507 U.S. 490, 502 (1993). However, a state’s power to escheat is generally limited to property
                                   8
                                       located in that state. Texas v. New Jersey, 379 U.S. 674, 677 (1965). When states seek to escheat
                                   9
                                       intangible property, such as money owing on a loan or instrument, the property-holder is in danger
                                  10
                                       of being subject to conflicting escheatment obligations from different states. W. U. Tel. Co. v.
                                  11
                                       Com. of Pa., by Gottlieb, 368 U.S. 71, 75 (1961). To protect property-holders, the W. U. Tel.
                                  12
Northern District of California




                                       Court held that property-holders have a due process right not to be subject to conflicting
 United States District Court




                                  13
                                       escheatment obligations. Id. Four years later, in a case heard under the Supreme Court’s original
                                  14
                                       jurisdiction, the Court announced priority rules dictating which state has the power to escheat what
                                  15
                                       intangible property. Texas, 379 U.S. at 677. Using the terms “creditor” and “debtor” to refer to
                                  16
                                       the party owed and the party holding unclaimed funds, the Court ruled that the state of the
                                  17
                                       creditor’s last known address, as shown by the debtor’s books and records, has the power to
                                  18
                                       escheat the property. Id. at 681–82. When there is no record of the creditor’s address, or when the
                                  19
                                       last known address is in a state which does not provide for the escheatment of the property, the
                                  20
                                       property is subject to escheatment by the state of the debtor’s corporate domicile. Id. at 682.
                                  21
                                               In 1974, Congress enacted the Disposition of Abandoned Money Orders and Traveler’s
                                  22
                                       Checks Act (“Federal Disposition Act” or “FDA”). 12 U.S.C. § 2503. The FDA is a statutory
                                  23
                                       exception to the Supreme Court’s priority rules; it governs money owing on money orders,
                                  24
                                       traveler’s checks and “other similar written instrument[s] . . . on which a banking or financial
                                  25
                                       organization or a business association is directly liable.” 12 U.S.C. § 2503. Money owing on
                                  26
                                       instruments falling under the FDA escheats to the state in which the instrument was purchased.
                                  27
                                       Id. § 2503(1). If the debtor’s books and records do not show the state in which the instrument was
                                  28
                                                                                         2
                                         Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 3 of 11




                                   1   purchased, or if the state of purchase does not provide for the escheatment of the property owed,

                                   2   the money owing is escheatable by the state in which the debtor has its principal place of business.

                                   3   Id. §§ 2503(2)–(3).

                                   4          California’s Unclaimed Property Law (“UPL”) regulates the escheatment of abandoned

                                   5   property to the State of California. Cal. Civ. Proc. Code § 1500 et seq. The UPL codifies the

                                   6   federal priority rules in state law. UPL section 1510 implements the Supreme Court’s priority

                                   7   rules, allowing escheatment of intangible property when “the last known address . . . of the

                                   8   apparent owner is in this state.” See Legislative Committee Comment, 1968 (“Section 1510

                                   9   describe[s] types of abandoned intangible property that this state may claim under the rules stated

                                  10   in Texas v. New Jersey”). Likewise, section 1511 implements the FDA, for “any sum payable on

                                  11   a money order, travelers check, or other similar written instrument . . . on which a business

                                  12   association is directly liable.” See Law Revision Commission Comments (“Section 1511 adopts
Northern District of California
 United States District Court




                                  13   the rules provided in federal legislation which determines which state is entitled to escheat sums

                                  14   payable on money orders, travelers checks, and similar written instruments”). However, while the

                                  15   FDA leaves the term “other similar written instrument” undefined, the UPL offers a definition of

                                  16   “other written instrument”—a similar term—that includes, “by way of illustration but not of

                                  17   limitation, any draft, cashier’s check, teller’s check, or certified check.” UPL § 1513(a)(4)

                                  18   (emphasis added).

                                  19          B.      Relator’s Allegations
                                  20          Relator alleges that Defendants have failed to escheat tens of millions of dollars owing on

                                  21   unclaimed cashier’s checks to the State of California. Chase Bank Second Amended Complaint

                                  22   (“CB-SAC”) (21-cv-419 dkt. 1-1) ¶ 1; U.S. Bank Second Amended Complaint (“USB-SAC”) (21-

                                  23   cv-551 dkt 1-2) at 28 ¶ 1. Defendants have represented to state authorities that these unclaimed

                                  24   cashier’s checks, purchased at bank branches in California, are subject to escheatment in Ohio.

                                  25   CB-SAC ¶ 33; USB-SAC ¶ 28. Defendants allegedly take the position that they do not have a

                                  26   record of the addresses of the payees on the cashier’s checks they issue, so the checks escheat to

                                  27   Ohio—the banks’ state of corporate domicile. CB-SAC ¶ 45; USB-SAC ¶ 37. Relator alleges that

                                  28   this position violates the UPL because the UPL requires cashier’s checks purchased in California
                                                                                         3
                                         Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 4 of 11




                                   1   to escheat to California. CB-SAC ¶ 2; USB-SAC ¶ 2. Relator’s reading of the statute understands

                                   2   the UPL’s definition of “other written instrument” in section 1513(a)(4) to control the meaning of

                                   3   “other similar written instrument” as used in section 1511. CB-SAC ¶ 18; USB-SAC ¶ 14.

                                   4          Relator further alleges that many cashier’s checks escheated to Ohio were made out to

                                   5   California institutions and government bodies. CB-SAC ¶ 38; USB-SAC ¶ 32. For example,

                                   6   Chase Bank has reported as subject to escheatment in Ohio checks made out to the State Bar of

                                   7   California, the State of California Franchise Tax Board, the City of Chico California, Girl Scouts

                                   8   San Diego, the San Francisco Opera Orchestra, and other similar payees with clear connections to

                                   9   California. CB-SAC ¶¶ 39–42. Similarly, U.S. Bank has reported as subject to escheatment in

                                  10   Ohio checks made out to the Los Angeles Superior Court, the California Association of Realtors,

                                  11   California Police Youth Charities, and other similar payees. USB-SAC ¶¶ 33–36. Relator further

                                  12   claims that, for some subset of the cashier’s checks, Defendants know the address of the payee
Northern District of California
 United States District Court




                                  13   because the check’s purchaser is also the payee. CB-SAC ¶ 47; USB-SAC ¶ 39. Relator claims to

                                  14   have identified individuals who resided in California, purchased a cashier’s check made out to

                                  15   themselves at Chase Bank branches in California, and later had the amount owing on that check

                                  16   escheated to Ohio. CB-SAC ¶ 44.

                                  17          Relator notes that escheatment to Ohio benefits Defendants because Ohio’s escheatment

                                  18   law is much more favorable for property-holders than California’s escheatment law. CB-SAC ¶

                                  19   30; USB-SAC ¶ 26. Ohio requires escheatment after five years, while California requires

                                  20   escheatment after three years. Id. Ohio allows property holders to satisfy their payment

                                  21   obligations by paying only 10% of the aggregate funds they report owing while California requires

                                  22   escheatment of the full amount owed. Id. Ohio also exempts business-to-business transactions

                                  23   from escheatment. Id.

                                  24          C.      Procedural History
                                  25          Relator filed these cases in California Superior Court, San Francisco County, alleging

                                  26   causes of action under California’s FCA only. CB-SAC ¶ 5; USB-SAC ¶ 5. California’s FCA

                                  27   allows private citizens to bring actions as relators to recover sums owed to the State of California.

                                  28   FCA § 12652(c)(1). Like all FCA relator cases in California, Relator’s complaints were filed in
                                                                                         4
                                             Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 5 of 11




                                   1   camera and automatically sealed pending the Attorney General’s decision over whether to

                                   2   intervene. Id. § 12652(c)(2). The Attorney General ultimately declined to intervene in either case.

                                   3   CB Pleadings (21-cv-419 dkt. 1-3) at 134; USB Pleadings (21-cv-551 dkt. 1-3) at 71. Following

                                   4   the Attorney General’s decision, Relator amended the complaints to remove any reference to the

                                   5   federal priority rules. CB Nunn Decl. (21-cv-419 dkt. 32-1) Ex. A ¶ 2; USB Pleadings at 148; CB

                                   6   Reply (21-cv-419 dkt 43) at 11. Relator declared that the purpose of this amendment was to

                                   7   “clarify that Relator’s claims . . . are based specifically on the provisions of the California

                                   8   Unclaimed Property Law.” CB Nunn Decl. Ex. A ¶ 2; USB Pleadings at 148.

                                   9            After the complaints were unsealed and served, Defendants removed the cases to the

                                  10   Northern District of California, asserting federal question jurisdiction. CB Notice of Removal

                                  11   (21-cv-419 dkt. 1); USB Notice of Removal (21-cv-551 dkt. 1). Relator later moved to assign the

                                  12   cases to the judge with the lowest-numbered case as related cases under Civil Local Rule 3-12.
Northern District of California
 United States District Court




                                  13   Motion to Reassign (21-cv-551 dkt. 24). U.S. Bank did not oppose, and the Court granted the

                                  14   motion on March 2, 2021. Order Relating Cases (21-cv-551 dkt. 28).

                                  15            Relator now moves to remand both cases to state court. CB Motion to Remand (21-cv-419

                                  16   dkt. 18); USB Motion to Remand (21-cv-551 dkt. 14).

                                  17   II.      LEGAL STANDARD
                                  18            “Only state-court actions that originally could have been filed in federal court may be

                                  19   removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392

                                  20   (1987). The defendant “has the burden to establish that removal is proper.” Luther v.

                                  21   Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008).

                                  22            A party may file an action in federal court if its claims “aris[e] under the Constitution,

                                  23   laws, or treaties of the United States.” 28 U.S.C. § 1331. A case can “aris[e] under” federal law

                                  24   in two ways. First, “a case arises under federal law when federal law creates the cause of action

                                  25   asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). Second, “federal jurisdiction over a state

                                  26   law claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial,

                                  27   and (4) capable of resolution in federal court without disrupting the federal-state balance approved

                                  28   by Congress.” Id. at 258 (citing Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545
                                                                                           5
                                          Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 6 of 11




                                   1   U.S. 308, 313–14 (2005)). The latter form of “arising under” jurisdiction recognizes that “in

                                   2   certain cases federal-question jurisdiction will lie over state law claims that implicate significant

                                   3   federal interests.” Grable, 545 U.S. at 312.

                                   4          The Supreme Court has since noted that Grable and cases like it are exceptional, and that

                                   5   only a “special and small category” of state law claims give rise to federal-question jurisdiction.

                                   6   Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 699 (2006). Furthermore, the

                                   7   plaintiff remains the master of the claim, and the “well-pleaded complaint rule” provides that a

                                   8   federal question is only necessarily raised under the first Grable factor when the federal question is

                                   9   presented on the face of the plaintiff’s properly pleaded complaint. See Caterpillar Inc., 482 U.S.

                                  10   at 392. Consequently, “arising under” jurisdiction cannot be established “on the basis of a federal

                                  11   defense, including the defense of pre-emption.” Id. at 393. This is so “even if the defense is

                                  12   anticipated in the complaint, and even if both parties concede that the federal defense is the only
Northern District of California
 United States District Court




                                  13   question truly at issue.” Id.

                                  14          However, “a plaintiff may not defeat removal by omitting to plead necessary federal

                                  15   questions.” Rivet v. Regions Bank of La, 522 U.S. 470, 475 (1998). Otherwise, a plaintiff could

                                  16   abuse the well-pleaded complaint rule to defeat federal jurisdiction “simply by leaving out

                                  17   material facts.” Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468, 1473 (9th Cir. 1984)

                                  18   (overruled on other grounds).

                                  19   III.   DISCUSSION
                                  20          While all four Grable factors must be present to establish federal jurisdiction, an analysis

                                  21   of the first and the fourth factor is sufficient to resolve these motions. The complaint does not

                                  22   “necessarily raise” federal questions, and extending a federal forum to this kind of action would

                                  23   disturb the “congressionally approved balance of federal and state judicial responsibilities.” See

                                  24   Grable, 545 U.S. at 314.

                                  25          A.      Necessarily Raised
                                  26                  1.      The Well-Pleaded Complaint Rule
                                  27          Regarding the first Grable factor, Relator argues that no federal question is “necessarily

                                  28   raised” under the well-pleaded complaint rule because the face of the complaint does not present
                                                                                          6
                                          Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 7 of 11




                                   1   any federal questions. CB Motion to Remand at 1; USB Motion to Remand at 1. Relator’s

                                   2   complaints allege that Defendants have failed to comply with California’s UPL. CB-SAC ¶ 1;

                                   3   USB-SAC ¶ 1. Relator brings actions under California’s FCA, premised on Defendant’s alleged

                                   4   noncompliance with the UPL. CB-SAC ¶ 5; USB-SAC ¶ 5. Relator argues that these allegations

                                   5   are grounded in state law, and that federal law will only come into play if Defendants assert a

                                   6   preemption defense. CB Motion to Remand at 1; USB Motion to Remand at 1.

                                   7          Defendants counter that the federal priority rules are “necessary federal questions” that

                                   8   Relator has improperly amended out of the operative complaints. USB Opp’n at 10; CB Opp’n at

                                   9   16–17. Defendants point to Relator’s claim under FCA section 12651(a)(7) that Defendants

                                  10   “knowingly and improperly avoid[ed] an obligation to pay or transmit money,” and argue that the

                                  11   question of whether Defendants owed an “obligation” to escheat necessarily raises the question of

                                  12   California’s escheat priority under the federal rules. CB Opp’n at 17; USB Opp’n at 6. Relator’s
Northern District of California
 United States District Court




                                  13   failure to plead anything about the federal rules renders the complaint not well-pleaded,

                                  14   Defendants contend. CB Opp’n at 17; USB Opp’n at 9.

                                  15          Defendants’ argument is unconvincing, and its logic has already been rejected by federal

                                  16   courts across the country. In Yee v. ClubCorp Holdings, Inc., the State of California filed suit

                                  17   under both the UPL and the FCA to escheat unclaimed deposits owed to members of golf clubs

                                  18   and country clubs. No. C 19-03953-WHA, No. C 19-03972-WHA, 2019 WL 4866370, at *1–2

                                  19   (N.D. Cal. Oct. 3, 2019). The owner of the clubs removed to federal court, arguing that the

                                  20   plaintiff must plead and prove that California had “jurisdiction” to escheat under the federal

                                  21   priority rules, and that this requirement injected a necessary federal element into the action. Id. at

                                  22   3. The court in Yee rejected this argument, holding that the federal priority rules did not “create or

                                  23   require some additional step in pleading.” Id. The court further concluded that any conflict

                                  24   between the UPL and the federal priority rules would be a defense, and a federal defense is an

                                  25   insufficient basis for federal jurisdiction. Id. at 4. In a similar case involving the same defendant

                                  26   in the Western District of Texas, the court came to the same result. Texas v. ClubCorp Holdings,

                                  27   Inc., No. 1:19-CV-00171-LY, 2019 WL 5704436, at *4 (W.D. Tex. Nov. 5, 2019). The court held

                                  28   that the plaintiff could properly plead its claims seeking to escheat deposits under state law, and
                                                                                         7
                                          Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 8 of 11




                                   1   issues of priority would be a “federal defense.” Id. at 5. A case from Delaware, Del. ex rel.

                                   2   French v. Card Compliant, LLC, reached the same conclusion. No. 14-688-GMS, 2014 WL

                                   3   12769809 (D. Del. Dec. 10, 2014). There, a plaintiff-relator brought a Delaware FCA claim,

                                   4   alleging that certain businesses had failed to escheat the value owing on unredeemed gift cards to

                                   5   the State of Delaware. Id. at 1. The court granted the motion to remand, holding that plaintiffs’

                                   6   claims did not necessarily implicate federal law, and “[t]o the extent that the Defendants believe

                                   7   Delaware law is in conflict with federal law, they can assert a federal preemption defense.” Id. at

                                   8   1–2.

                                   9          These district court decisions find significant support in the Supreme Court case, Franchise

                                  10   Tax Bd. of Cal. v. Construction Laborers Vacation Trust for Southern Cal., 463 U.S. 1 (1983). In

                                  11   Franchise Tax Bd., the State of California attempted to collect taxes from a trust administering an

                                  12   “employee welfare benefit plan” within the meaning of the Employment Retirement Income
Northern District of California
 United States District Court




                                  13   Security Act of 1974 (“ERISA”). Id. at 4–5. When the trust failed to comply with state tax levies,

                                  14   California brought suit. Id. at 5. The trust argued that ERISA pre-empted state law and the

                                  15   trustees lacked power to honor the levies under ERISA. Id. at 6. The Court ultimately ruled that

                                  16   the federal courts did not have jurisdiction to resolve the dispute because federal law would

                                  17   become relevant only as a defense to the plaintiff’s claims. Id. at 13. The Court explained that

                                  18   federal law is not necessarily raised by a federal defense because, “a finding upon evidence that

                                  19   the [state] law has been obeyed may compose the controversy altogether.” Id. at 12 (quoting

                                  20   Gully v. First Nat Bank, 299 U.S. 109, 116 (1936)). The Court emphasized that a federal defense

                                  21   is insufficient even when federal law “sets bounds for the operation of state authority.” Id. at 11.

                                  22   Courts are to consistently follow this rule even when it “produce[s] awkward results, especially in

                                  23   cases in which neither the obligation created by state law nor the defendant’s factual failure to

                                  24   comply are in dispute, and both parties admit that the only question for decision is raised by a

                                  25   federal preemption defense.” Id. at 12. As in Franchise Tax Bd., federal law is relevant to

                                  26   Relator’s claims “only insofar as it sets bounds for the operation of state authority.” See id. at 11.

                                  27   Consequently, the federal question is not necessarily raised.

                                  28          Furthermore, this case does not even present one of the “awkward results” contemplated by
                                                                                         8
                                         Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 9 of 11




                                   1   Franchise Tax Bd. See id. at 12. This case involves significant legal and factual questions apart

                                   2   from a federal preemption defense. Relator claims that Defendants have failed to escheat cashier’s

                                   3   checks to the State of California even when the check’s payee is also the purchaser and

                                   4   Defendants’ records show the payee/purchaser to reside in California. CB-SAC ¶ 47; USB-SAC ¶

                                   5   39. For this subset of checks, no federal preemption defense is available.

                                   6          In addition, California’s UPL leaves room for Defendants to argue that “[state] law has

                                   7   been obeyed.” See Franchise Tax Bd., 463 U.S. at 12. UPL section 1511(a) requires that “[a]ny

                                   8   sum payable on a money order, travelers check, or other similar written instrument . . . on which a

                                   9   business association is directly liable” escheat to California if the instrument was purchased in

                                  10   California. (emphasis added). Section 1513(a)(4) then defines “other written instrument” and

                                  11   enumerates “cashier’s check[s]” under the definition. But there is room for Defendants to argue

                                  12   that “other similar written instrument,” as used in section 1511 (emphasis added), encompasses
Northern District of California
 United States District Court




                                  13   only the subset of “other written instrument[s]” that are similar to money orders and travelers

                                  14   checks, and that cashier’s checks are excluded. See USB Opp’n at 10 (disputing whether cashier’s

                                  15   checks are “similar” to money orders and traveler’s checks). That Defendants may viably argue in

                                  16   this manner that they have complied with the UPL further underscores that the federal questions

                                  17   presented are not “necessarily raised.” See Grable, 545 U.S. at 314.

                                  18                  2.      Defendants’ French Argument
                                  19          Defendants argue that the Court should distinguish the district court cases discussed above

                                  20   because some of the property in dispute in this case has already been escheated to a different state.

                                  21   CB Opp’n at 14; USB Opp’n at 8. Defendants read French for the rule that a federal question is

                                  22   necessarily raised only when states present “competing claims to abandoned property.” Id.

                                  23   Defendants argue that this case presents such “competing claims” because Ohio has already

                                  24   escheated some of the property which Relator now seeks to recover for California. Id. But a

                                  25   careful examination of the French decision does not support Defendant’s reading. In the relevant

                                  26   paragraph of the decision, the court first concludes that “the power to escheat stems from state

                                  27   sovereignty” and therefore “the plaintiffs’ claims themselves are creatures of state law.” French,

                                  28   2014 WL 12769809, at *1. The court then contrasts the plaintiffs’ “claims” with situations where
                                                                                         9
                                           Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 10 of 11




                                   1   “states present competing claims to abandoned property . . . as illustrated by the Texas v. New

                                   2   Jersey cases.” Id. In context, the court was not writing generally about situations where states

                                   3   have competing interests in property. Rather, the court was writing narrowly about the “claims”

                                   4   the plaintiff raised in the complaint. See id. When a state makes claims in a complaint to assert

                                   5   its rights under the federal priority rules, as illustrated by Texas v. New Jersey, those claims may

                                   6   be based on federal law. See Franchise Tax Bd., 463 U.S. at 8–9 (“A suit arises under the law that

                                   7   creates the cause of action”). However, where a state or a relator simply attempts to recover

                                   8   property from a private party under state escheatment laws, federal law is only a defense to

                                   9   liability. See French, 2014 WL 12769809, at *1; see also ClubCorp, 2019 WL 5704436, at *5

                                  10   (“here Clubcorp is not suing to enforce the priority rules between Texas and another state”).

                                  11           Beyond French, Defendants cite no authority plausibly supporting a special jurisdictional

                                  12   rule when some of the property in dispute has already escheated to a different state.
Northern District of California
 United States District Court




                                  13           B.     Federal-State Balance
                                  14           The fourth Grable factor provides an independent basis for remand.1 There can be no

                                  15   federal jurisdiction over a state cause of action if providing a federal forum would disrupt the

                                  16   congressionally approved balance of federal and state judicial responsibilities. Grable, 545 U.S. at

                                  17   314. Defendants here argue that federal priority is a “threshold” issue that must be resolved before

                                  18   adjudicating the merits of the escheatment obligation under state law. CB Opp’n at 6; USB Opp’n

                                  19   at 6. The defendants in Yee similarly argued that “plaintiffs must first establish ‘jurisdiction to

                                  20   escheat’ under federal common law before state law (California’s UPL) even can be considered.”

                                  21   Yee, 2019 WL 4866370, at *2. But, as the Yee court observed, this argument could improperly

                                  22   “sweep[] hundreds of state-based escheatment claims into federal court.” Id. at 4. This danger is

                                  23

                                  24   1
                                         U.S. Bank argues that Relator waived his argument regarding the fourth Grable factor because he
                                  25   does not address it in his opening brief. USB Opp’n at 13. But on a motion to remand, it is the
                                       non-moving party who has the burden to establish that removal is proper. Luther, 533 F.3d at
                                  26   1034. As U.S. Bank asserted federal jurisdiction under the Grable factors in its opposition,
                                       Relator was entitled to address the Grable factors in his reply. Any other rule would require the
                                  27   moving party on a motion to remand to successfully guess the defendant’s justification for
                                       removal in its opening brief or risk waiver of important arguments. See Federal Sav. & Ins. Corp.
                                  28   v. Haralson, 813 F.2d 370, 373 n.3 (11th Cir. 1987) (declining to apply the waiver rule where the
                                       purposes of that rule would not be served).
                                                                                        10
Case 3:21-cv-00419-CRB Document 48 Filed 03/31/21 Page 11 of 11
